                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 WAYNE WILLIS,

               Plaintiff,

        v.                                                 Case No. 17-cv-536-JPG-RJD

 STEVEN NEWBOLD,

               Defendant.

                                          JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Steven Newbold and against plaintiff Wayne Willis and that this case is dismissed with

prejudice.

DATED: May 21, 2019

                                            MARGARET M. ROBERTIE, Clerk of Court

                                            s/Tina Gray, Deputy Clerk



Approved:     s/ J. Phil Gilbert
              J. PHIL GILBERT
              DISTRICT JUDGE
